 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,         )
                                       )             NO.    CR 18-00223-TUC-RCC(BPV)
10                Plaintiff,           )
                                       )
11          vs.                        )             ORDER
                                       )
12   Scott Daniel Warren,              )
                                       )
13                Defendant.           )
     _________________________________ )
14
15          IT IS ORDERED that Defendant Scott Daniel Warren’s Motion to Modify
16   Conditions of Release is granted and his conditions of release are modified to allow him to
17   travel to Moline, Illinois, from January 15, 2019, to January 17, 2019, and to Reno, Nevada,
18   from January 29, 2019, to February 1, 2019.
19          IT IS FURTHER ORDERED that Defendant inform his Pretrial Services Officer
20   of his specific travel plans, as well as his actual departure from and arrival in Tucson.
21          IT IS FURTHER ORDERED that all other terms and conditions of Defendant's
22   release shall remain unchanged.
23          DATED this 8th day of January, 2019.
24
25
26
27
28
